Citation Nr: 0941190	
Decision Date: 10/29/09    Archive Date: 11/09/09

DOCKET NO.  07-06 419A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an initial rating greater than 10 percent 
for residuals of a gunshot wound to the right knee, to 
include arthritis and nerve and vascular damage.

3.  Entitlement to an initial rating greater than 10 percent 
for residuals of a gunshot wound to the right thigh.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel

INTRODUCTION

The Veteran had active service from July 1970 to November 
1972.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO)  in 
Waco, Texas.

The Board notes that the Veteran's original claims file has 
been misplaced and that the Veteran's claims file has been 
rebuilt.


FINDINGS OF FACT

1.  Tinnitus did not have its onset during active service and 
was not caused by active service.

2.  The Veteran's right knee flexion measured to 30 degrees 
and extension to 15 degrees.

3  The right knee disability causes pain, weakness, excess 
fatigability, and incoordination, all of which impact the 
Veteran's activities of daily living and employment.

4.  The Veteran suffered a through-and-through wound of the 
right thigh with debridement, infection, and a broken bone 
which required hospitalization for surgical repair; and is 
currently evidenced by pain, weakness, and incoordination 
that interferes with employment and activities of daily 
living.  On exam, the disability was evidenced by entrance 
and exit wounds, loss of muscle tissue, and decreased 
strength when compared with the left leg




CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by active 
service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).

2.  A 20 percent initial rating for limitation of flexion of 
the right knee is warranted.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R.   §§ 3.159, 
3.321, 4.1- 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5260, 5261 (2009).

3.  A 20 percent initial rating for limitation of extension 
of the right knee is warranted.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.321, 4.1- 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5260, 5261 (2009).

4.  The criteria for a 20 percent rating for a gunshot wound 
to the right thigh, Muscle Group XV, have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 
4.3, 4.55, 4.56, 4.7, 4.73, Diagnostic Code 5315 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be granted for disabilities resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2009).  Where there is a chronic disease shown as such in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

In general, service connection requires: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Thus, the Board must assess the credibility and 
weight of all the evidence to determine its probative value, 
accounting for evidence that it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any 
evidence favorable to the Veteran.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992).

The Veteran was afforded a VA examination in May 2008.  The 
examiner reviewed the claims file.  The Veteran reported that 
he was a helicopter pilot in the service and that he served 
active combat duty in Vietnam for several months.  He stated 
that he was exposed to turbine engines and gunfire.  He was 
afforded hearing protection during training but not during 
combat.  His noise exposure after service included 
recreational hunting.  He said that he used hearing 
protection devices some of the time.

The report notes that the Veteran has a history of bilateral 
current tinnitus.  The Veteran first noticed the tinnitus 
during military service.  The condition manifested as a high 
frequency whine.

After the examination, the VA examiner said he could not 
identify the etiology of the Veteran's tinnitus without 
resort to speculation.  He stated that while the Veteran 
reported that the tinnitus began during active service, a 
review of the claims file and previous VA examinations fail 
to show treatment or diagnosis of tinnitus.

The Veteran had a VA examination in March 2006.  The examiner 
reviewed the claims file.  The Veteran reported the same 
symptoms as noted in May 2008.  The March 2006 examiner also 
indicated that the etiology of the Veteran's tinnitus cannot 
be determined without resort to speculation.  The examiner 
stated that he had access to the Veteran's service treatment 
records (STRs) and that the hearing evaluations completed in 
February 1970, May 1970, September 1971, and November 1971 
showed normal hearing sensitivity in both ears.  An exam 
dated June 1972 revealed mild to moderate hearing loss.  The 
examiner stated that STRs failed to show complaint or 
treatment or tinnitus in service; therefore, the examiner was 
unable to identify the etiology of the Veteran's tinnitus 
without resort to speculation.

The Board reviewed the VA outpatient treatment records, and 
they are negative for complaint or treatment of tinnitus.  
The records fail to indicate any relation between tinnitus 
and service.

The Board has considered the Veteran's statements, but finds 
that the medical evidence outweighs his allegations.  Both VA 
examiners state that they are unable to determine the 
etiology of the tinnitus.  The March 2006 examiner had access 
to the STRs and indicated that the Veteran was not treated or 
diagnosed in service for tinnitus.  The VA outpatient 
treatment records fail to show diagnosis or treatment of 
tinnitus.  The claims file does not contain any medical 
evidence linking the Veteran's tinnitus to his service.  

The Board finds that the service and post-service medical 
records provide evidence against this claim, outweighing the 
Veteran's claim that he has had this problem since exposure 
to noise (which is conceded) during service many years ago. 

Based upon the evidence, the Board finds that the 
preponderance of the evidence weighs against a finding of 
service connection for tinnitus.  

As the preponderance of the evidence is against the Veteran's 
claim, the doctrine of reasonable doubt is not applicable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Hence, the 
appeal must be denied.

II.  Increased Ratings

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity. 
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2009).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  When reasonable doubt arises as to the degree 
of disability, such doubt will be resolved in the Veteran's 
favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of the 
Veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

It is noted that, under the anti-pyramiding provision of 38 
C.F.R. § 4.14, the evaluation of the "same disability" or, 
more appropriately in this case, the "same manifestation" 
under various diagnoses is to be avoided.  In Esteban v. 
Brown, 6 Vet. App. 259 (1994), the Court held that, for 
purposes of determining whether the Veteran is entitled to 
separate ratings for different problems or residuals of an 
injury, such that separate evaluations do not violate the 
prohibition against pyramiding, the critical element is that 
none of the symptomatology for any one of the conditions is 
duplicative of or overlapping with the symptomatology of the 
other two conditions.

In addition, where an award of service connection for a 
disability has been granted and the assignment of an initial 
evaluation for that disability is disputed, separate 
evaluations may be assigned for separate periods based on the 
facts found.  In other words, evaluations may be "staged."  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In this 
case, the issues being considered here stem from an initial 
grant of service connection and the assignment of an initial 
evaluation for the Veteran's disabilities.

A.  Right Knee, Joint

The Veteran seeks an increased rating for his residuals of a 
gunshot wound to the right knee, to include arthritis and 
nerve and vascular damage.  The RO granted a 10 percent 
disability rating under 38 C.F.R. § 4.71a, Diagnostic Code 
(DC) 5010-5260.  The hyphenated diagnostic code in this case 
indicates that traumatic arthritis under Diagnostic Code 5010 
is the service-connected disorder and that limitation of 
flexion of the right knee, under Diagnostic Code 5260, is a 
residual condition.

Diagnostic Code 5010, arthritis due to trauma substantiated 
by x-ray findings, is rated under Diagnostic Code 5003, 
degenerative arthritis.  Degenerative arthritis established 
by X-ray findings will be rated on the basis of limitation of 
motion under the appropriate codes for the specific joint or 
joints involved.  If the limitation of motion is 
noncompensable, a rating of 10 percent is for application for 
each such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.

In the absence of limitation of motion, a 20 percent 
evaluation is merited for X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups, 
with occasional incapacitating exacerbations.  A 10 percent 
evaluation is merited for X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.

Diagnostic Code 5260 provides ratings based on limitation of 
flexion of the leg.  Flexion of the leg limited to 45 degrees 
is rated 10 percent disabling; flexion of the leg limited to 
30 degrees is rated 20 percent disabling; and flexion of the 
leg limited to 15 degrees is rated 30 percent disabling.  38 
C.F.R. § 4.71a.  See VAOPGCPREC 09-04 (separate ratings may 
be granted based on limitation of flexion (Diagnostic Code 
5260) and limitation of extension (Diagnostic Code 5261) of 
the same knee joint).

Diagnostic Code 5261 provides ratings based on limitation of 
extension of the leg.  Extension of the leg limited to 10 
degrees is rated 10 percent disabling; extension of the leg 
limited to 15 degrees is rated 20 percent disabling; 
extension of the leg limited to 20 degrees is rated 30 
percent disabling; extension of the leg limited to 30 degrees 
is rated 40 percent disabling; and extension of the leg 
limited to 45 degrees is rated 50 percent disabling.  38 
C.F.R. § 4.71a.

Normal ranges of motion of the knee are to 0 degrees in 
extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, 
Plate II.

Other potentially applicable diagnostic codes include DC 5257 
and DC 5258.  Diagnostic Code 5257 provides ratings for other 
impairment of the knee that includes recurrent subluxation or 
lateral instability.  Moderate recurrent subluxation or 
lateral instability of the knee is rated 20 percent disabling 
and severe recurrent subluxation or lateral instability of 
the knee is rated 30 percent disabling.  38 C.F.R. § 4.71a.  
Diagnostic Code 5258 provides a 20 percent rating for 
dislocated semi lunar cartilage, with frequent episodes of 
"locking," pain, and effusion into the joint.

In addition, when evaluating musculoskeletal disabilities, VA 
may, in addition to applying schedular criteria, consider 
granting a higher rating in cases in which the claimant 
experiences additional functional loss due to pain, weakness, 
excess fatigability, or incoordination, to include with 
repeated use or during flare-ups, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45 (2009); DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 
4.45 are to be considered in conjunction with the diagnostic 
codes predicated on limitation of motion.  See Johnson v. 
Brown, 9 Vet. App. 7 (1996).

The Veteran had a VA examination in May 2008.  The examiner 
reviewed the claims file and VA outpatient treatment records.  
The Veteran rated his pain at a 7 on a scale of 1 to 10.  He 
reported weakness, stiffness, swelling, and occasional 
instability.  The Veteran does not have locking, but 
complains of fatiguability and lack of endurance.  He 
reported no flare-ups, but has chronic joint pain.  He does 
not have episodes of dislocation, recurrent subluxation, 
inflammatory arthritis, or constitutional symptoms.  The 
Veteran has used a cane for many years but does not wear 
corrective shoes.  The injury affects his usual occupation 
and daily activities with walking, bending, and lifting.

On exam, the right knee was tender.  He did not have painful 
motion, edema, effusion, instability, weakness, abnormal 
movement, or guarding of movement.  The examiner noted a 
right-sided limp, and no functional limitations on standing 
or walking.  The right leg was noted as 3 cm shorter than the 
left leg.  Range of motion (ROM) testing was 0 to 90 degrees.  
The examiner said that there was no change in ROM between 
active, passive, and repetitive ROM.  He stated that there is 
no additional functional impairment due to fatigue, 
incoordination, pain, or weakness.

X-rays showed extensive post-traumatic changes with complete 
loss of the articular cartilage, osseous remodeling distal 
femoral metaphysic, and moderately advanced degenerative 
changes of the lateral and patellofemoral compartments.

The Veteran had a VA examination in January 2006.  The 
examiner reviewed the medical records, but was not provided 
with the claims file for review.  The examiner noted that the 
Veteran needs a cane to assist with walking, and that the 
disability has limited the Veteran's standing to 15-30 
minutes and walking to just a few yards.

The exam found pain, stiffness, weakness, and noted severe 
flare ups that occur on a weekly basis.  The flare-ups limit 
the Veteran's motion or functional impairment, preventing him 
from doing anything until the pain subsides.  The flare-ups 
last from a few minutes to hours.

The injury has caused antalgic gait and poor propulsion.  
Callus formation on the left foot and abnormal shoe wear 
indicate abnormal weight bearing.  ROM showed motion from 0 
to 0 degrees in one section, but from 0 to 75 degrees on 
another section of the exam, with pain from 5 to 75 degrees.  
Other symptoms noted include crepitus, effusion, tenderness, 
painful movement, and weakness.  The Veteran had increased 
pain, weakness, fatigue, and lack of endurance after 
repetitive motion.  There was no loss of ROM on repetitive 
motion.

Also of record is a letter from Dr. S.D., MSPT, OCS to Dr. 
J.A., dated February 2006.  In this letter, Dr. S.D. states 
that the Veteran's right knee symptoms have progressively 
worsened.  The functional limitations include an inability to 
transition from sitting to standing after sitting for less 
than 15 minutes secondary to onset of stiffness, and 10/10 
pain with weight bearing following sitting.  Upon standing, 
the Veteran must stand on the left side for 1 to 2 minutes to 
adjust his right knee so that he can place weight on it.  
During his first few steps the pain is a 7 or 8 out of 10 and 
then it decreases.  However, after walking 100 feet, the pain 
increases, and if walking on a hard surface such as concrete, 
the Veteran is unable to walk the next day, leaving him 
wheelchair bound.  The Veteran also reported falls and 
frequent balance loss.

Dr. S.D. stated that the Veteran could walk 20 feet with his 
cane, which the Veteran reported using with all activities of 
daily living (ADLs).  The Veteran's job requires that he lift 
greater than 50 pounds, bend frequently, and ambulate long 
distances in a foundry environment on uneven terrain.  His 
job also requires driving, sometimes up to 10 hours per day, 
which can be difficult due to knee pain and stiffness.

At the Veteran's home he must use stairs.  He leads with his 
left leg to ascend and right leg to descend due to the 
limitations with flexion and weight bearing of the right knee 
due to joint destruction and incongruity causing 
biomechanical dysfunction and painful weight bearing.  Dr. 
S.D. also stated that the Veteran is unable to weight bear 
through the knee sitting secondary to knee flexion 
limitations, and 40 percent of weight bearing through the 
feet is required for proper sitting to alleviate 
comorbidities involving the hip, pelvis, low back and neck.  
He also noted that the Veteran has an antalgic gait with 
compensatory hip hike on the right with external rotation of 
the right leg with plantar flexed right ankle.  Also noted 
was increased shoe wear on the left secondary to increased 
weight bearing during the stance phase of gait, and decreased 
stance time on the right and decreased cadence overall.

Impairments include crepitus in the right knee with flexion 
and extension, hypermobility in the patellar femoral joint at 
1/4 and knee joint at 3/4.  Dr. S.D. also tested muscle 
strength of the right leg.  ROM was negative 20 degrees to 80 
degrees in the right knee, with severe pain and palpable 
catching in the joint line with overpressure.  Thomas testing 
showed 1" on the left and 2" on the right.  Piriformis 
flexibility showed decreased flexibility on the right at 33" 
and 26" on the left from the AC joint to the lateral 
patellar border.  It was noted that the right leg is 1" 
shorter than the left.  A scar above the knee was noted and 
that it is very bound down and immovable.

In his concluding paragraph, Dr. S.D. stated that the 
Veteran's knee biomechanics have been permanently altered and 
that the knee injury is progressively impacting his home and 
professional ADLs.  

The Veteran also submitted a letter from Dr. J.A., MD, dated 
February 2007.  Dr. J.A. indicates that the Veteran suffers 
constant pain, joint instability of the right knee, and 
requires the use of a crutch or walking stick to ambulate.  
He stated that the Veteran can walk only if he completely 
locks the right knee.  He reported similar symptoms as Dr. 
S.D.  He also stated that the Veteran's pain worsens after 
walking a short distance, which could indicate vascular 
insufficiency of the muscles involved in flexion and 
extension of the knee.  He stated that the right knee lacks 
15 degrees of full extension and will only flex to 30 
degrees.  The right and left hip ROM on flexion, extension, 
adduction, and abduction was normal.  Also noted was the 
impact on ADLs in the Veteran's personal and professional 
life.

The Board has considered all of the evidence, including the 
Veteran's statements, and finds that the criteria for a 20 
percent rating have been met for limitation of flexion under 
DC 5260 as test results have shown flexion limited to 30 
degrees.  

The Board also finds that the Veteran has met the criteria 
for a 20 percent rating under DC 5261 for limitation of 
extension to 15 degrees.  As noted above, Dr. A.J. found that 
the Veteran's extension was to 15 degrees and flexion at 30 
degrees.  Other ROM testing results showed similar findings, 
and with consideration of the DeLuca criteria of pain, 
weakness, excess fatigability, and incoordination, and the 
impact on the Veteran's ADLs and employment, the Board finds 
that the disability picture more closely resembles a 20 
percent rating under DC 5260 and DC 5261.  Separate ratings 
under these codes do not violate the rule against pyramiding, 
and are specifically allowed under VAOPGCPREC 09-04 (separate 
ratings may be granted based on limitation of flexion 
(Diagnostic Code 5260) and limitation of extension 
(Diagnostic Code 5261) of the same knee joint).  

Therefore, with consideration of the DeLuca criteria, impact 
on ADLs, and the medical evidence of record, the Board finds 
that a 20 percent rating under DC 5260 and a 20 percent 
rating under DC 5261 are warranted.

B.  Muscular Injury 

The Veteran seeks an increased evaluation for his gunshot 
wound to the right thigh.  The RO granted a 10 percent rating 
for the disability under 38 C.F.R. § 4.73, DC 5314, Muscle 
Group XIV (MG XIV).  The Board briefly notes that medical 
records indicate that the Veteran's injury is to Muscle Group 
XV (MG XV), therefore, the Board will also consider DC 5315 
for Group XV injuries.  

The applicable provisions of the rating schedule at 38 C.F.R. 
§ 4.73, Diagnostic Codes 5301 to 5323, prescribe the 
evaluation of disabilities manifested by muscle injuries 
based upon the classifications of slight, moderate, 
moderately severe, or severe.  38 C.F.R. § 4.56(c), (d)(1)-
(4).  

The corresponding level of severity of a service-connected 
muscle injury is determined to a significant extent by the 
presence or absence of cardinal signs and symptoms of muscle 
disability, which consist of loss of power, lowered threshold 
of fatigue, weakness, pain, impairment of coordination and 
uncertainty of movement.  38 C.F.R. § 4.56(c).  

For a through-and-through injury with muscle damage, the 
Veteran shall be rated at no less than a moderate injury for 
each group of muscles injured.  38 C.F.R.            § 
4.56(a).  Therefore, the criteria of moderately severe and 
severe are pertinent.  Under the rating criteria, for a 
moderately-severe disability of muscles, the Veteran must 
have suffered a through-and-through or deep penetrating wound 
by small high velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  The STRs or other 
evidence should show hospitalization for a prolonged period 
for treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability and, if 
present, evidence of inability to keep up with work 
requirements.  Objective findings should show entrance and 
(if present) exit scars indicating track of missile through 
one or more muscle groups, indications on palpation of loss 
of deep fascia, muscle substance, or normal firm resistance 
of muscles compared with sound side.  Tests of strength and 
endurance compared with sound side should demonstrate 
positive evidence of impairment.  38 C.F.R. § 4.56.

For a severe disability, the Veteran must have suffered a 
through-and-through or deep penetrating wound by due to a 
high velocity missile or, or large or multiple low velocity 
missiles, or with shattering bone fracture or open comminuted 
fracture with extensive debridement, prolonged infection, or 
sloughing of soft parts, intramuscular binding and scarring.  
The STRs or other evidence should show hospitalization for a 
prolonged period for treatment of wound.  Record of 
consistent complaint of cardinal signs and symptoms of muscle 
disability worse that those shown for moderately severe 
muscle injuries, and, if present, evidence of inability to 
keep up with work requirements.  Objective evidence should 
show ragged, depressed and adherent scars indicating wide 
damage to muscle groups in missile track.  Palpation shows 
loss of deep fascia or muscle substance, or soft flabby 
muscles in the wound area.  Muscles swell and harden 
abnormally in contraction.  Tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  

The following  are also signs of severe muscle disability: x-
ray evidence of minute multiple scattered foreign bodies 
indicating intermuscular trauma and explosive effect of the 
missile; adhesion of scar to one of the long bones, scapula, 
pelvic bones, sacrum, or vertebrae, with epithelial sealing 
over the bone rather than true skin covering in an area where 
bone is normally protected by muscle; diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests; visible or measurable atrophy; 
adaptive contraction of an opposing group of muscles; atrophy 
of muscle groups not in the track of the missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder girdle; and, induration or atrophy of an entire 
muscle following simple piercing by a projectile.  Id.

Under DC 5314, MG XIV, muscles of the anterior thigh group 
govern extension of knee; simultaneous flexion of hip and 
flexion of knee, postural support of body, and synchronizing 
the hip and the knee.  MG XIV consists of the sartorius; 
rectus femoris; vastus externus; vastus intermedius; vastus 
internus; and tensor vaginae femoris.  Moderate disability of 
MG XIV warrants a 10 percent disability rating; moderately 
severe muscle disability warrants a 30 percent disability 
rating; and severe muscle disability warrants a 40 percent 
disability rating.

Diagnostic Code 5315, MG XV, concerns muscles governing 
adduction of the hip, flexion of the hip, and flexion of the 
knee.  The muscles affected are within the mesial thigh group 
and consist of the adductor longus, adductor brevis, adductor 
magnus, and gracilis.  A moderate disability of MG XV 
warrants a 10 percent rating; a moderately severe muscle 
disability warrants a 20 percent rating; and a severe muscle 
disability warrants a 30 percent rating.  

The Veteran had a VA examination in May 2008.  The examiner 
reviewed VA outpatient treatment records and the claims file.  
He stated that the Veteran suffered a through-and-through 
gunshot wound (GSW) in 1972 and that the Veteran had 
debridement of the right knee.  He indicated no flare-ups of 
his muscle injury.  The Veteran stated that walking 
aggravated his condition, which is characterized by chronic 
weakness and pain to the right leg, MG XV.  

The Veteran's injury required hospitalization and surgeries 
because of the debridement.  He had a fracture of the right 
tibia.  The Veteran was granted a medical discharge as a 
result of his right leg injury.  The examiner stated that the 
GSW damaged MG XV with associated injuries to the bone.  The 
GSW did not cause injuries to the nerves or vascular 
structures.

The examiner stated that the Veteran's current symptoms 
include fatigue, weakness, and pain in the right lower 
extremity.  The injury affects his ADLs, such as walking, 
standing, or bending.  On physical exam, the examiner noted 
well-healed scars of the right lower extremity of the distal 
thigh area.  One scar was 3 cm x 2 cm, another was 5 cm x 4 
cm.  The scars were not sensitive or tender.  The examiner 
said there was no tissue loss, adhesions, or tendon damage.  

The examiner also took ROM measurements of the hips.  The 
right hip measured 0 to 105 degrees, extension from 0 to 20 
degrees, adduction from 0 to 20 degrees, abduction from 0 to 
40 degrees, external rotation from 0 to 55 degrees, and 
internal rotation from 0 to 35 degrees.  Normal range of 
motion of the hips is flexion from 0 to 125 degrees and 
abduction from 0 to 45 degrees.  See 38 C.F.R. § 4.71a, Plate 
II. 

The Veteran had fair muscle strength, but the right lower 
extremity showed definite weakness when compared with the 
left.  No muscle herniation was observed.  The injury has 
caused mild loss of function, but is not additionally limited 
by pain, fatigue, weakness, or a lack of endurance.  He uses 
a cane for walking.

At the January 2006 exam, the examiner reviewed the VA 
outpatient treatment records.  The history stated that the 
Veteran suffered a through-and-through GSW.  The Veteran 
suffered an episode of osteomyelitis, or infection, and 
underwent surgeries to repair the right knee, including 
nerves and ligaments.  He lost muscle mass and suffers 
numbness of the area.  The examiner stated that the Veteran's 
muscle has been damaged, resulting in tissue loss to the 
right thigh and limitation of joints.  Muscle strength was 4.  

The symptoms noted were uncertainty of movement, pain, 
weakness, and decreased coordination.  One scar was noted as 
6.3 cm x 2.0 cm x 1.0 cm, hypopigmented, indented, nontender 
to touch, and not involving connective tissue.  The other 
scar measured 4.8 cm x 0.1 cm.  

The examiner stated that the injury did not have significant 
effects on the Veteran's occupation but moderately affects 
the Veteran's ability to do chores, shop, or travel; has a 
mild impact on bathing, dressing and grooming; and prevents 
him from participating in sports, exercise, and recreation. 

The Board also considered the letters from Dr. S.D. and Dr. 
J.A. discussed above.

Based upon the evidence, the Board finds that a rating 20 
percent rating for the Veteran's muscle injury to MG XV is 
warranted.  The evidence is not clear about what type of 
ammunition caused the Veteran's injury; however, the evidence 
does state that the Veteran suffered a through-and-through 
wound with debridement, infection, and a broken bone which 
required hospitalization for surgical repair.  There is 
evidence of pain, weakness, and incoordination; interference 
with employment and ADLs; and medical records show entrance 
and exit wounds, loss of muscle tissue, and decreased 
strength when compared with the left leg.  Therefore, the 
Board finds that the Veteran is entitled to a 20 percent 
rating under DC 5315, MG XV, for a moderately severe muscle 
injury. 

A higher rating is not warranted as the evidence fails to 
show the criteria necessary for a severe disability of the 
muscle, such as an injury accompanied by extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intramuscular binding, and scarring.  Evidence also fails to 
show objective medical evidence such as ragged, depressed and 
adherent scars; muscles swelling and hardening abnormally in 
contraction, etc.  See 38 C.F.R. § 4.56(d)(4).

Accordingly, the Board finds that the disability picture more 
nearly approximates the criteria necessary for a 20 percent 
rating under DC 5315, MG XV.

The Board finds no evidence of any unusual or exceptional 
circumstances, such as marked interference with employment or 
frequent periods of hospitalization, related to the Veteran's 
disabilities that would take the Veteran's case outside the 
norm to warrant an extraschedular rating.  Therefore, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under 38 C.F.R.       § 
3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In this regard, the Board must note that the Veteran is 
currently receiving three 20 percent evaluations for the 
right leg problem.  The "amputation rule" provides that the 
combined rating for disabilities of an extremity (in this 
case, the right leg) shall not exceed the rating for the 
amputation at that elective level, were amputation to be 
performed.  38 C.F.R.  § 4.68.  A 60 percent rating would 
apply if there was an amputation of the thigh, above the 
knee, at the middle or lower third. 38 C.F.R. Part 4, 
Diagnostic Code 5162 (2008).  Amputation of a leg with 
defective stump and thigh amputation recommended or 
amputation not improvable by prosthesis controlled by natural 
knee action may also be assigned a 60 percent evaluation. 38 
C.F.R. Part 4, Diagnostic Codes 5163 and 5164 (2008).

III.  The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction, or regional office 
(RO).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the Veteran is challenging the initial evaluation 
assigned following the grant of service connection for the 
right knee and muscle injuries.  In Dingess, the Court of 
Appeals for Veterans Claims held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

Here, the VCAA duty to notify was satisfied for the service 
connection claim for tinnitus by way of a letter sent to the 
Veteran in February 2006 that fully addressed all three 
notice elements and was sent prior to the initial RO decision 
in this matter.  The letter informed the Veteran of what 
evidence was required to substantiate the claim and of the 
Veteran's and VA's respective duties for obtaining evidence.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records.  The Veteran submitted private treatment 
records and statements.  The Veteran was afforded a VA 
medical examinations for each of his claims, as discussed 
above.  Significantly, neither the Veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

ORDER

Service connection for tinnitus is denied.

A 20 percent rating for limitation of extension of the right 
knee is granted.

A 20 percent rating for limitation of flexion of the right 
knee is granted.

A 20 percent rating for the gunshot wound to the right thigh 
is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


